DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 and 21-24 (species: HDM-2 is peptide, cytotoxic component is drug and peptide is PNC-27) in the reply filed on 7/1/22 is acknowledged. 
	Claims 21-24 are withdrawn from consideration because the cytotoxic component in these claims is a membrane resident peptide (MRP).  This is not the elected species of “drug”.  As per the election of species with respect to claim 2, MRP is a different species from “drug”.
	Claims 1-16 are currently under consideration.
	Claims 8-11 are kept with the elected species because, as defined by the specification (para 87), the “pore-forming” component “may include…any chemical moiety with a pore forming character when put into association with a cell membrane”.  Thus, this terminology reads on a variety of components includes drugs.

Information Disclosure Statement
	The IDS filed 1/13/2020 has been considered and an initialed copy of the PTO-1449 is enclosed.


Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The incorporation by reference paragraph required by 37 CFR 1.834(c)(1), 1.835(a)(2), or 1.835(b)(2) is missing, defective or incomplete. 

Required response - Applicant must: 

•	Provide a substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required incorporation by reference paragraph, consisting of: 
•	A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
•	A copy of the amended specification without markings (clean version); and 
•	A statement that the substitute specification contains no new matter.


Claim Objections
Claims 1-16 are objected to because of the following informalities:  they contain non-elected species.  Appropriate correction is required.

Specification
  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject matter of claim 7 is not found in the specification as originally filed.  Claim 7 requires the administration of the peptide of claim 7 in addition to compound (peptide-drug) conjugate.  The specification does not have support for this.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 refers to administering the compound at a dosage.  It is inherent in claim 8 that the compound needs to administered at a dosage.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claims 1-7, 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.  In claim 1 it is not clear what “membrane-active form” means.  Is this versus a membrane-inactive form?   Does a specific conformation need to be achieved for this active from to occur?  Similar issue is found in claim 12.
b.  In claims 4-6 and 10-11, the term “observing” is vague and indefinite.  How is this observed?  With the naked eye? With a microscope?




Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  

In the instant case, the claims are directed to methods of using a compound comprising a peptide attached to a drug/pore-forming component.  The peptide is defined solely in terms of function—i.e. targeting HDM-2.  The peptide is defined in specification as a compound which corresponds “to all or a portion of amino acid residues 12-26 of human p53 protein” (para 42). The only examples of these peptides are the first 15 amino acids of SEQ ID NO. 2 (PNC-27) and the first 10 amino acids of SEQ ID NO. 3 (PNC-28). Additionally, the prior art (see all of the references cited in the IDS) only disclose HDM-2 targeting components as small peptides which correspond “to all of a portion of amino acid residues 12-26 of human p53 protein” and none of these references disclose any other peptides. Thus, while the specification and the prior art do disclose two peptides, they do not describe any correlation between the sequences and the structure of any peptide that would target HDM-2.  In other words, there is no information regarding what structural features would likely be associated with such targeting.  Thus, neither the specification nor the prior art disclose a correlation between the targeting activity and the structure of a putative peptide.   Thus, the term “peptide” encompasses many more peptides than the two exemplified in the specification and the prior art and two are not a representative number of species for the genus of “peptides”.  
Similarly, the “drug” is defined solely in terms of function—i.e. cytotoxic. The term “drug” encompasses a multitude of structures.  The specification provides no examples of suitable drugs. The only examples of what would read on a “drug” is the membrane resident peptide (MRP) of SEQ ID NO. 1.  This is a peptide which has pore forming abilities, but as applicant has clearly made a distinction between MRP and drug (para 6, 84, 90 and original claims 2 and 13), it is clear that applicants intend the “drug” to be something other than the MRP.  Thus, the specification provides no examples of “drugs”.  In fact, the specification clearly discloses screening for said drugs to find novel drug candidates (para. 13, 35 and 97-99).  Since the “drugs” need to be “screened for”, it is clear that applicants do not have possession of any “drugs”.
Similarly, the pore-forming component is defined solely in terms of function—i.e. forming pores.  The terminology “pore-forming”, as per the specification at para 87, “may include…any chemical moiety with a pore forming character when put into association with a cell membrane” and gives an example of membrane resident peptide (MRP) as the pore-forming component.  However, as described the pore-forming component can be a peptide, a drug or anything else.  Thus, while the specification and the prior art do disclose two peptides with MRP (PNC-27 and PNC-28) as the pore-forming component, they do not describe any correlation between the sequences and the structure of any compound which would cause pore-formation.  In other words, there is no information regarding what structural features would likely be associated with pore-formation.  Thus, neither the specification nor the prior art disclose a correlation between the pore-forming activity and the structure of a putative component.   Thus, the terminology “pore-forming component” encompasses many more components than the two exemplified in the specification and the prior art and two are not a representative number of species for the genus of “pore-forming component”.  
In view of the aforementioned case law, the state of the art and the lack any specific description for “peptide’, “drug” and “pore-forming” component”, the skilled artisan would not recognize that applicants were in possession of the invention as claimed at the time the application was filed.  


Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In Re Colianni, 195 USPQ 150 (CCPA 1977) and have been adopted by the Board of Patent Appeals and Interferences in Ex Parte Forman, 230 USPQ 546 (BPAI 1986).  Among these factors are:

1.  the nature of the invention,
2.  the state of the prior art,
3.  the predictability or lack thereof in the art,
4.  the breath of the claims,
5.  the amount of direction or guidance present, and
6.  the presence or absence of working examples.
	The following is an analysis of these factors in relationship to this application.
	Applicant claims and discloses method of selectively necrosing cells, a method of causing membranolysis in at least one cancer cell and methods of treating cancer by administering a compound comprising an HDM-2 targeting component (which is a peptide) and a cytotoxic component (which is a drug), said cytotoxic component attached to said HDM-2 targeting component.
	In support of the above, applicant shows methods of selectively necrosing cells, a method of causing membranolysis in at least one cancer cell and methods of treating cancer that express HDM-2 using PNC-27 and PNC-28.  These two compounds comprise “all or a portion of amino acid residues 12-26 of human p53 protein” and membrane resident peptide (MRP).  
 However, the instant set of claims are directed to methods of using peptide-drug or peptide-pore-forming component conjugates.  “Peptides” reads on the any peptide and comprises a multitude of sequence with varying lengths and amino acid composition.  “Drugs”, as defined by the specification, clearly discloses the need for screening for said drugs to find novel drug candidates (para. 13, 35 and 97-99).  Thus, the drug can be anything.  The specification provides no examples of “drugs”.  Since the “drugs” need to be “screened for” and no examples are provided using “dugs”, applicants have not enabled any of the claimed methods using a peptide-drug conjugate.  The terminology “pore-forming”, as per the specification at para 87, “may include…any chemical moiety with a pore forming character when put into association with a cell membrane” and gives an example of membrane resident peptide (MRP) as the pore-forming component.  However, as described in the specification the pore-forming component can be a peptide, a drug or anything else.  As stated above, applicant has only enabled the claimed methods using PNC-27 or PNC-28. PNC27 and PNC-28 are small peptides which are not representative of the genus of peptides, drugs or pore-forming components because of PNC-27 and PNC-28 are limited to “all or a portion of amino acid residues 12-26 of human p53 protein” and these portions of p53 do not enabled the genus of peptides.  Additionally, there is no guidance as to minimum structure or sequence needed for the peptide to bind HDM-2.   Furthermore, the membrane resident peptide (MRP), as disclosed by applicant, is distinct from drug or pore-forming peptide (para 6, 84, 90 and original claims 2 and 13).  Thus, applicant’s have not enabled the use of the genus of peptide, drug or pore-forming components.
Additionally, even if the presented data could be considered representative of peptide-drug/pore-forming complex, it is clear that the complex must have the MRP (which would correlated to the drug/pore-forming component in the instant case) is attached at the carboxy terminus of HDM-2 targeting component.  In support of this, in paragraph 83 applicant states that "MRP on the carboxyl terminal end of PNC-28 causes it to induce tumor cell necrosis."  Michl et al in Int. J. Cancer vol. 119 p. 1577 (2006) states on p. 1578, first column, and page 1584 that it is the attachment at the carboxy terminal that causes necrosis and attachment at the amino terminus causes apoptosis.  Thus, it is clear that the drug/pore-forming component must be located at the carboxy terminal.
Additionally, applicant is claiming broadly because applicant’s methods are directed to treating of all cancers and necrosing all cancer cells.   It is well established in the art that in order for a binding compound to be effective, it needs to bind to its target.  If the target is not present, then the compound cannot bind to its target and will therefore be ineffective.   Applicant has not provided any objective evidence to show that cells not expressing HDM-2 can be targeting using the claimed peptide-drug conjugate.  The state of the art does not remedy this.
	In view of the above, it is the Examiner's position that one skilled in the art could not make and/or use the invention without undue experimentation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Pincus US 20050245451 as evidenced by Michl et al, Int. J. Cancer 119 p. 1577 (2006).
This rejection is being made because, as broadly interpreted in light of the specification, “drugs” can be anything (para. 13, 35 and 97-99) and the “pore-forming” component can be any chemical moiety (para 87).
	This reference discloses peptides (PNC-27 and PNC-28) corresponding a portion or all of amino acid residues 12-26 of human p53 fused (reads on applicant’s peptide), at the carboxy terminus, to a membrane penetrating leader sequence (reads on applicant’s “drug” and “pore-forming component”) in pharmaceutical compositions, which is administered in dosages, for treating neoplastic diseases (abstract and summary of invention, paragraphs 57, 59-73 and Examples).  Pincus further states that the same fused peptide has no effect on non-malignant or non-transformed cells (paragraphs 54-57).  The reference further states that at least one of peptides according to the invention can be administered (paragraph 61) and since PNC-27 (see Table 2) is one of the peptides of the invention, the combination of the two peptides, as per claim 7, of the invention is immediately envisaged.  Examples show the tumor cells were killed thereby the cell death is observed and in Example 1 changes in morphological phenotypes were observed.  Fig 1 shows that PNC-28 reduces tumor growth, but also shows that tumor cells are still present (and this read on applicant’s claim 16-- “determining whether a plurality of subsequent cancer cells remain”).  It is clear from the graph that the reference has determined that subsequent tumor cells exist.
	With respect to the claims 8-11, the reference is administering PNC-28 which contains a membrane penetrating leader sequence, which means that the sequence is penetrating the membrane and it is the Examiner’s position that this reads on causing holes in the membrane (i.e. membranolysis).  As evidenced by Michl et al PNC-27 and 28 (which are the same peptides used in Pincus—Table 2) cause cell necrosis through the formation of pores in the cell membranes thus causing membranolysis (page 1578 (first column)).  Thus, the fusion peptides of Pincus cause membranolysis.
	Additionally, since Pincus and the instant set of claims are using the same peptides, PNC-27 and PNC-28, for the same use, it is inherent that the peptides target HDM-2.



Claims 1-3, 5-6 and 8-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Michl et al, Int. J. Cancer 119 p. 1577 (2006).
This rejection is being made because, as broadly interpreted in light of the specification, “drugs” can be anything (para. 13, 35 and 97-99) and the “pore-forming” component can be any chemical moiety (para 87).
This reference discloses the treatment of tumors (reads on necrosing cells) using HDM-2 targeting peptides PNC-28, 21 and 27 fused, at the carboxy terminus, to membrane penetrating antennapedia penetratin sequences (reads on applicant’s “drug” and “pore-forming component”), which are cytotoxic to a variety of human cancer cells. These peptides are peptides of p53 corresponding to the HDM-2 binding domain of p53 (page 1577, bottom of second column).    Michl et al discloses that PNC-27, 21 and 28 cause cell necrosis through the formation of pores in the cell membranes thus causing membranolysis and thus cell necrosis was observed (page 1578 (first column)) yet no effect was seen on viability or growth of normal cells (page 1578, first column).
Fig 2 shows that the peptides reduce tumor growth, but also show that tumor cells are still present (and this read on applicant’s claim 16-- “determining whether a plurality of subsequent cancer cells remain”).  It is clear from the graph that the reference has determined that subsequent tumor cells exist.



Claims 1-3, 5-6 and 8-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Rosal et al Advanced Drug Deliver Reviews vol. 57, p. 652 (2005).
This rejection is being made because, as broadly interpreted in light of the specification, “drugs” can be anything (para. 13, 35 and 97-99) and the “pore-forming” component can be any chemical moiety (para 87).
Rosal as art for claims 1-3, 5-6 and 8-15
This reference discloses Np53Ant-32 which is a fused peptide comprising an N-terminal portion of p53 (reads on applicant’s “peptide”) attached to the PTD domain from the Drosophilia homeobox sequence of Antennapedia (reads on applicant’s “drug” and pore-forming component”) (page 654, top of second column and page 656, first column section 3.1 and entire reference).  This fused peptide “induced very rapid p53-independent necrosis in pancreatic cells…and breast cancer cells…while being non-toxic to both normal cell types” (page 645, lines 7+) and the disruption to the cancer cell membranes was by “toroidal-like pore formation” (reads on membranolysis) (abstract and page 657, first column, first full paragraph)).  The fused peptide also caused necrosis in a variety of cancer cells (p. 656, second column, lines 7+).  Since the necrotic activity of the peptide was determined, necrosis was observed.  
Since applicant’s have not provided any definitions for “peptide” as the HDM-2 targeting component and since the N-terminal portion of p53 fits this broad definition of “peptide” and since the N-terminal portion of p53, when part of the fused peptide, has the same activities as applicant’s compound, it is inherent that the N-terminal portion of p53 targets HDM-2. 
Rosal as art for claims 12-15
This reference discloses Cp53Ant37 which is a fused peptide comprising an C-terminal portion of p53 (reads on applicant’s “peptide”) attached to the PTD domain from the Drosophilia homeobox sequence of Antennapedia (reads on applicant’s “drug” and pore-forming component”) (page 654, bottom of first column and page 656, first column section 3.1 and entire reference).  This fused peptide mediated apoptosis of cancer cells (reads on treating cancer) (abstract, page 657, second column, second paragraph).  Page 658, first column, first full paragraph, disclose that this fused peptide caused “negligible membranolysis”.  It is the Examiner’s position that this reads on “determining” if the cells have undergone membranolysis.  
Since applicant’s have not provided any definitions for “peptide” as the HDM-2 targeting component and since the C-terminal portion of p53 fits this broad definition of “peptide” and since the C-terminal portion of p53, when part of the fused peptide, has the same activities as applicant’s compound, it is inherent that the C-terminal portion of p53 targets HDM-2. 



Claims 1-16 are rejected under 35 U.S.C. 102(e) as being anticipated by Pincus WO 09/070650 (priority to 11/26/07).
This rejection is being made because, as broadly interpreted in light of the specification, “drugs” can be anything (para. 13, 35 and 97-99) and the “pore-forming” component can be any chemical moiety (para 87).
This reference discloses methods of treating cancer having a plurality of cancer cells by administering a therapeutic composition comprising a composition of an HDM-2 binding component and a membrane resident component (MRP) (reads on applicant’s “drug” and “pore-forming component”) wherein the two are fused (peptides PNC-27 and PNC-28) (abstract, summary, examples and entire reference).  The reference also discloses methods of causing membranolysis and methods of selectively necrosing cells using said compositions (summary and entire reference).  The reference also discloses compound 8 on page 28 which is composed of peptide SEQ ID NO. 1 and guanidinylated biphenyl (reads on applicant’s “drug” and “pore-forming component”).  The reference also discloses that the normal cells are not affected (see summary of invention and entire reference).  The reference also discloses dosages on page 15 and the observation of LDH release on page 34.  Figures 6+ show the observation of necrosis in cancer cells. Claim 9 of the reference discloses that PNC-27 can further be added to the disclosed methods. 
Fig 13 shows that the peptides reduce tumor growth, but also show that tumor cells are still present (and this read on applicant’s claim 16-- “determining whether a plurality of subsequent cancer cells remain”).  It is clear from the graph that the reference has determined that subsequent tumor cells exist.


Claims 1-3, 5-6 and 8-15 are rejected under 35 U.S.C. 102(a) as being anticipated by Saragraz-Yazdi et al, 99th AACR Annual Meeting 4/12-16/08, abstract LB-195.
This rejection is being made because, as broadly interpreted in light of the specification, “drugs” can be anything (para. 13, 35 and 97-99) and the “pore-forming” component can be any chemical moiety (para 87).
This reference discloses the use of PNC-27 and PNC-28 that target HDM-2 attached to penetratin (reads on applicant’s “drug” and “pore-forming component”) to effectively kill cancer cells while normal are not affected.  The action of these peptides is through membrane lysis which results in cancer cell necrosis.  The membrane lysis and other morphological changes were observed using microscopy and was a result of pore formation. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 6-9 and 12-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7531515 or U.S. Patent No. 7745405. 
This rejection is being made because, as broadly interpreted in light of the specification, “drugs” can be anything (para. 13, 35 and 97-99) and the “pore-forming” component can be any chemical moiety (para 87).
Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Specifically, the claims in US 7531515 are directed to compositions comprising a peptide (SEQ ID NO. 1 or SEQ ID NO. 2 or SEQ ID NO. 3) fused to penetratin (reads on applicant’s “drug” and “pore-forming component”).  The sequence of SEQ ID NO. 1-3 corresponds to portion or all of amino acid residues 12-26 of human p53.  The claims are also directed to methods of selectively killing malignant or neoplastic cells (reads on applicant’s methods of claim 1 and 12) using at least one of the peptides fused to penetratin.  The “selectively killing” reads on only killing cancer cells and not normal cells.  SEQ ID NO. 1 is the same as applicant’s PNC-27 and therefore methods of patent claim 8 read on administering at least one of the peptides of patent claims 1-3 and thus can be in combination with PNC-27.  Since penetratin is a pore-forming peptide, it functions by forming pores in the membrane, thus causing membranolysis.  
The claims in US 7745405 are directed to compositions comprising a peptide (SEQ ID NO. 1 or SEQ ID NO. 2 or SEQ ID NO. 3) fused to a membrane penetrating leader sequence (reads on applicant’s “drug” and “pore-forming component”).  The sequence of SEQ ID NO. 1-3 corresponds to portion or all of amino acid residues 12-26 of human p53.  The claims are also directed to methods of selectively killing malignant or neoplastic cells using at least one of the peptides fused to penetratin.  The “selectively killing” reads on only killing cancer cells and not normal cells.  SEQ ID NO. 1 is the same as applicant’s PNC-27 and therefore methods of patent claim 8 read on administering at least one of the peptides of patent claims 1-3 and thus can be in combination with PNC-27.  Since the membrane penetrating leader sequence is a pore-forming peptide, it functions by forming pores in the membrane, thus causing membranolysis.  



Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8822419.
This rejection is being made because, as broadly interpreted in light of the specification, “drugs” can be anything (para. 13, 35 and 97-99) and the “pore-forming” component can be any chemical moiety (para 87).
Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the conjugate used in the methods.  The conjugate in the patent is limited to PNC-27 and PNC-28 which are peptide targeting HDM-2 fused to membrane resident peptide whereas the conjugate in the instant application can contain any peptide fused to any drug or pore-forming component.  Thus, the claims in the instant application are broader in scope than the ‘419 patent.



Claims 1-3, 5-6, 8-9, 11-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9765117.
This rejection is being made because, as broadly interpreted in light of the specification, “drugs” can be anything (para. 13, 35 and 97-99) and the “pore-forming” component can be any chemical moiety (para 87).
Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the conjugate used in the methods.  The conjugate in the patent is limited to SEQ ID NO. 3 which is applicant’s PNC-27 which is a peptide targeting HDM-2 fused to membrane resident peptide whereas the conjugate in the instant application can contain any peptide fused to any drug or pore-forming component.  Thus, the claims in the instant application are broader in scope than the ‘117 patent.



Claims 1-3, 5-6, 8-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10400012 or claims 1-8 of US 10,759,832.
This rejection is being made because, as broadly interpreted in light of the specification, “drugs” can be anything (para. 13, 35 and 97-99) and the “pore-forming” component can be any chemical moiety (para 87).
Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the two sets of claims is the conjugate used in the methods.  The conjugate in the patent is limited to SEQ ID NO. 3 or a combination of SEQ ID NO. 2 and 4 which are applicant’s PNC-27 which is a peptide targeting HDM-2 fused to membrane resident peptide whereas the conjugate in the instant application can contain any peptide fused to any drug or pore-forming component.  Thus, the claims in the instant application are broader in scope than the ‘117 patent.
With respect to causing membranolysis, SEQ ID NO. 3 contains a pore forming component and thus, causes pores in the membrane.



Claims 1-3, 5-6, 8-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No.10,889,619.
This rejection is being made because, as broadly interpreted in light of the specification, “drugs” can be anything (para. 13, 35 and 97-99) and the “pore-forming” component can be any chemical moiety (para 87).
The patented claim is drawn to isolated DNA which encode SEQ ID NO. 3 or a combination or SEQ ID NO. 2 and 4, which read on the conjugates used in the instantly claimed methods.  It would be obvious to produce peptides encoded by that patented nucleic acid sequences, because one would be motivated, with an expectation of success, to do so because such nucleic acid sequences would be used to generate the peptides used in the patented method claims.  Furthermore, in view of Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010), the Examiner is allowed to look at the specification of the patent to determine the use of the claimed compound.  The method in the patent discloses the use of the peptides encoded for by the patented claimed DNA for the treatment of cancer, causing membranolysis or selectively necrosing malignant cells (summary).  “Selectively necrosing malignant cells” reads on killing only cancer cells and not normal cells.




Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17193437 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the HDM-2 binding component is a peptide and the membrane resident component is either a pore forming peptide (also reads on “drug”) or guanidinylated biphenyl (“drug”) and the claims are directed to methods of treating cancers by membranolysis and selectively necrosing cancer cells (meaning that normal cells are not killed).  The only difference between the two sets of claims is the scope.  Specifically, the scope of the claims in the instant application is broader in that it reads on any peptide any drug and any pore-forming component.
This rejection is being made because, as broadly interpreted in light of the specification, “drugs” can be anything (para. 13, 35 and 97-99) and the “pore-forming” component can be any chemical moiety (para 87).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643